1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     10040 W. Cheyenne Ave., Suite 170-109
6    Las Vegas, NV 89129
     Phone: (702) 825-6060
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                 UNITED STATES DISTRICT COURT
17

18                                   DISTRICT OF NEVADA

19   RICKY SPENDLOVE,                             Case No.: 2:19-cv-00677-RFB-GWF
20

21                  Plaintiff,                    STIPULATION AND ORDER TO
                                                  EXTEND TIME FOR PLAINTIFF TO
22                                                RESPOND TO TRANS UNION’S
     vs.
23                                                MOTION TO DISMISS
     EQUIFAX INFORMATION SERVICES, LLC;
24   TRANSUNION, LLC; and WELL SFARGO   [FIRST REQUEST]
     HOME MORTGAGE,
25
                    Defendants.
26
            Plaintiff Ricky Spendlove (“Plaintiff”), by and through his counsel of record, and
27
     Defendant TRANS UNION LLC (“Trans Union”) have agreed and stipulated to the following:
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO TRANS UNION’S
     MOTION TO DISMISS [FIRST REQUEST] - 1
1              1.   On April 19, 2019, Plaintiff filed a Complaint [ECF Dkt. 1].
2
               2.   On May 13, 2019, Trans Union filed a Motion to Dismiss the Complaint [ECF
3
     Dkt.7].
4
               3.   Plaintiff’s Response is due May 27, 2019.
5

6              4.   Plaintiff and Trans Union have agreed to extend Plaintiff’s response fourteen days

7    in order to allow Plaintiff’s counsel to contact the client to address Trans Union pending motion
8
     to dismiss and obtain approval to file the response. As a result, both Plaintiff and Trans Union
9
     hereby request this Court to further extend the date for Plaintiff to respond to Trans Union’s Motion
10
     to Dismiss Complaint until June 10, 2019. This stipulation is made in good faith, is not interposed
11

12   for delay, and is not filed for an improper purpose.

13             IT IS SO STIPULATED.
               Dated May 27, 2019.
14
      KNEPPER & CLARK LLC                               ALVERSON TAYLOR & SANDERS
15

16    /s/ Shaina R. Plaksin                             /s/ Trevor Waite
      Matthew I. Knepper, Esq.                          Kurt R. Bonds, Esq.
17    Nevada Bar No. 12796                              Nevada Bar No. 6228
18    Miles N. Clark, Esq.                              Trevor Waite, Esq.
      Nevada Bar No. 13848                              Nevada Bar No. 13779
19    Shaina R. Plaksin, Esq.                           6605 Grand Montecito Parkway, Suite 200
      Nevada Bar No. 13935                              Las Vegas, NV 89149
20    10040 W. Cheyenne Ave., Suite 170-109             Email: kbonds@alversontaylor.com
21    Las Vegas, NV 89129                               Email: twaite@alversontaylor.com
      Email: matthew.knepper@knepperclark.com
22    Email: miles.clark@knepperclark.com               Counsel for Defendant
                                                        Trans Union LLC
23    HAINES & KRIEGER LLC
24    David H. Krieger, Esq.
      Nevada Bar No. 9086
25    8985 S. Eastern Avenue, Suite 350
      Henderson, NV 89123
26    Email: dkrieger@hainesandkrieger.com
27
      Counsel for Plaintiff
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO TRANS UNION’S
     MOTION TO DISMISS [FIRST REQUEST] - 2
1    CLARK HILL PLLC                              SNELL & WILMER LLP
2
     /s/ Jeremy J. Thompson                       /s/ Kiah D. Beverly-Graham
3    Jeremy J. Thompson, Esq.                     Kiah D. Beverly-Graham, Esq.
     Nevada Bar No. 12503                         Nevada Bar No. 11916
4    3800 Howard Hughes Parkway, Suite 500        Kelly H. Dove, Esq.
5
     Las Vegas, NV 89169                          Nevada Bar No. 10569
     Email: jthompson@clarkhill.com               3883 Howard Hughes Parkway
6                                                 Las Vegas, NV 89169
     Counsel for Defendant                        Email: kbeverly@swlaw.com
7    Equifax Information Services LLC             Email: kdove@swlaw.com
8
                                                  Counsel for Defendant
9                                                 Wells Fargo Home Mortgage
10                                           Spendlove v. Equifax Information Services, LLC et al
11                                                                     2:19-cv-00677-RFB-GWF

12                             ORDER GRANTING
            STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
13                     TRANS UNION’S MOTION TO DISMISS
14

15         IT IS SO ORDERED.
16                             ________________________________________
                                            ________________________________
                               UNITED STATES DISTRICT JUDGE
17                                            RICHARD F. BOULWARE, II
18                                               Dated: STATES
                                              UNITED    _______________
                                                                 DISTRICT JUDGE
19                                             DATED this 28th day of May, 2019.

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO TRANS UNION’S
     MOTION TO DISMISS [FIRST REQUEST] - 3
